Title: From Thomas Jefferson to Anne Cary Randolph, 7 June 1807
From: Jefferson, Thomas
To: Randolph, Anne Cary


                        
                            My dear Anne
                            
                            Washington June 7. 07.
                        
                        I recieved last week from your papa information that you were all well except your Mama, who had still some
                            remains of the pain in the face. I hope I shall hear this week that she also is restored to her health. from yourself I
                            may soon expect a report of your first visit to Monticello, and of the state of our joint concerns there.   I find that the
                            limited number of our flower beds will too much restrain the variety of flowers in which we might wish to indulge, &
                            therefore I have resumed an idea, which I had formerly entertained, but had laid by, of a winding walk surrounding the
                            lawn before the house, with a narrow border of flowers on each side. this would give us abundant room for a great variety.
                            I inclose you a sketch of my idea, where the dotted lines on each side of the black line shew the border on each side of
                            the walk. the hollows of the walk would give room for oval beds of flowering shrubs.   will you tell your papa that Joseph
                            has put into my hands Marmontel’s memoirs, & 7. Dollars, being the surplus of money left after paying Duane’s account.
                            the 7. Dollars are included in a remittance I now make to mr Bacon, who is instructed to deliver them to mr Randolph.
                            the books, making too large a packet for the post, I shall reserve them to bring with me, unless some earlier conveyance
                            offers. kiss your dear Mama & the young ones for me. present me affectionately to your Papa, & accept the
                            assurances of my love for yourself.
                        
                            Th: Jefferson
                            
                        
                    
                     [OUTLINE OF GARDEN ON VERSO.
                  
               